Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 1 of 12




      EXHIBIT H
                                HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 2 of 12
                                HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 3 of 12
                                HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 4 of 12
                                HIGHLY
Case 9:17-cv-00050-DLC-JCL Document 204-2CONFIDENTIAL
                                           Filed 06/21/19 - ATTORNEY'S
                                                            Page 5 of 12 EYES ONLY
                                HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 6 of 12
                                HIGHLY
Case 9:17-cv-00050-DLC-JCL Document 204-2CONFIDENTIAL
                                           Filed 06/21/19 - ATTORNEY'S
                                                            Page 7 of 12 EYES ONLY
                                HIGHLY
Case 9:17-cv-00050-DLC-JCL Document 204-2CONFIDENTIAL
                                           Filed 06/21/19- ATTORNEY'S
                                                           Page 8 of 12 EYES ONLY
                                HIGHLY
Case 9:17-cv-00050-DLC-JCL Document 204-2CONFIDENTIAL
                                           Filed 06/21/19- ATTORNEY'S
                                                           Page 9 of 12 EYES ONLY
                                 HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 10 of 12
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 11 of 12
Case 9:17-cv-00050-DLC-JCL Document 204-2 Filed 06/21/19 Page 12 of 12
